UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

HY NGUYEN,
Plaintiff-Appellant,

v.
                                                                        No. 95-2269
JOHN DALTON, Secretary of the
Navy,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Leonie M. Brinkema, District Judge.
(CA-94-1568-A)

Argued: May 6, 1996

Decided: August 20, 1996

Before WIDENER and NIEMEYER, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Sol Zalel Rosen, Washington, D.C., for Appellant. Den-
nis Edward Szybala, Assistant United States Attorney, Alexandria,
Virginia, for Appellee. ON BRIEF: Kenneth B. Wills, Norfolk, Vir-
ginia, for Appellant. Helen F. Fahey, United States Attorney, Alexan-
dria, Virginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Hy Thi Nguyen sued the Secretary of the Navy, alleging that, by
failing to promote her, the Navy had discriminated against her in vio-
lation of the Age Discrimination in Employment Act (ADEA), 29
U.S.C. §§ 621-34 (1988 & Supp. 1996), and Title VII of the Civil
Rights Act of 1964 (Title VII), 42 U.S.C. §§ 2000e to e-17 (1988 &
Supp. 1996). Specifically, Nguyen claims the Navy's refusal to pro-
mote her was based on her age, sex, race, and national origin. The
Navy moved for, and was granted, summary judgment as to each of
these claims. Nguyen now appeals the district court's judgment; find-
ing no error, we affirm.

I.

Nguyen was born in Vietnam and came to the United States in
1975. In 1987, she went to work as an electronics engineer at the
Naval Sea Combat Systems Engineering Station1 in Norfolk, Virginia.
When she began, her civil service grade was GS-7; upon completing
her training, she was promoted to GS-9. By 1989, she had been pro-
moted to GS-11, which is the full performance level for her position.

Nguyen's direct supervisor, Dan Rodgers, was consistently satis-
fied with Nguyen's performance. As a result, Rodgers twice tried to
create a new position at the grade of GS-12, hoping that Nguyen
would be awarded this position. The Navy rejected both requests
because it was then subject to a hiring freeze or other personnel
restrictions.
_________________________________________________________________
1 In 1991, the Station was reorganized and renamed the Naval Undersea
Warfare Center Detachment Norfolk.

                    2
Unsatisfied with these results, Nguyen requested that her position
be audited to determine whether, as she claimed, she was actually per-
forming GS-12 level duties while only being paid as a GS-11. In
March of 1992, Personnel Management Specialist Arthur D. Zica-
foose performed a "desk audit" of Nguyen's position; this audit
involved meeting with Nguyen and Rodgers to discuss the various
tasks Nguyen performed. After the audit, Zicafoose concluded that,
although Nguyen had performed some genuine engineering work, she
was spending the great bulk of her time doing textual edits of techni-
cal documents. Such editing, Zicafoose found, usually did not require
the knowledge of a professional engineer. Accordingly, he recom-
mended that Nguyen's position not be upgraded to GS-12.

Asserting that Zicafoose and others had conspired to falsify the
results of the desk audit, Nguyen filed her first administrative Equal
Employment Opportunity complaint against the Navy, alleging dis-
crimination on the basis of age, race, sex, national origin, and religion.2
Nguyen would eventually file a total of six complaints, all of which
were consolidated and, eventually, dismissed by an ALJ.3

In August of 1992, while her original EEO claim was pending,
Nguyen requested and received a transfer to another engineering work
group known as "Code 10." By early 1993, Nguyen had begun com-
plaining of headaches, which she attributed to stress at work. She then
went on sick leave and, with the exception of one day, never returned
to work for Code 10.4
_________________________________________________________________

2 Nguyen is a Buddhist.
3 The ALJ found that the complaints had been mooted by Nguyen's
failure to accept the Navy's settlement offer, which the ALJ determined
was a "full and complete remedy." JA 441. Because we will decide this
case on the merits, we need not address the mootness grounds relied on
by the ALJ.

4 It was during this sick leave that Nguyen filed her additional EEO
complaints. She also filed a workers' compensation claim with the
Department of Labor, claiming that her headaches and other mental
problems had been caused by her employment. The DOL dismissed this
claim, determining that Nguyen's injuries had not been caused by her
employment. JA 405.

                     3
In 1994, the Navy notified Nguyen that, because of a general reor-
ganization, the activities with which she was involved in Norfolk
were being transferred to Newport, Rhode Island. Along with other
options, the notice allowed Nguyen to transfer to Newport; it further
explained that, if Nguyen did not respond within forty-five days, she
would be deemed to have accepted the transfer. Several months later,
when the Navy notified her that she would be treated as having
accepted the transfer, Nguyen refused to be transferred. The Navy
then terminated her employment for failure to accept the transfer.

Soon before her termination, Nguyen filed this action in the Dis-
trict Court for the Eastern District of Virginia, claiming that the Navy
had violated the ADEA and Title VII by failing to promote her to
GS-12. Specifically, Nguyen claimed that the Navy's failure to pro-
mote her had been based on her age, sex, national origin, and race.
The Navy moved for summary judgment and, after a hearing, the dis-
trict judge granted the Navy's motion from the bench. Nguyen now
appeals.

II.

Nguyen contends that the district court erred in granting the Navy's
motion for summary judgment as to her ADEA claim, as well as her
various Title VII claims, all of which essentially allege discriminatory
failure to promote. Reviewing de novo the district court's decision,
we conclude that Nguyen has failed to make out a prima facie case
of discrimination on any of her claims.

Although the ADEA and Title VII address different types of
employment discrimination, the methods by which a plaintiff may
prove discrimination under either statute--at least in the "failure to
promote" context--are essentially the same. Compare Evans v. Tech-
nologies Applications & Serv. Co., 80 F.3d 954, 958-60 (4th Cir.
1996) (Title VII failure to promote), and Carter v. Ball, 33 F.3d 450,
458 (4th Cir. 1994) (same), with Barber v. CSX Distrib. Servs., 68
F.3d 694, 698 (3d Cir. 1995) (applying Title VII proof scheme to
ADEA failure-to-promote claim). Accordingly, Nguyen may prove
her claims in either of two ways: (1) by presenting sufficient direct
or circumstantial evidence to prove by a preponderance that the
Navy's failure to promote was driven by a discriminatory purpose, or

                    4
(2) by using the inferential proof scheme established for Title VII
cases by McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802
(1973).

Nguyen appears not to--and we are convinced that she could not--
proceed by offering direct or strong circumstantial evidence of dis-
crimination. Accordingly, she may succeed, if at all, only by using the
McDonnell Douglas three-step proof scheme. Under this scheme, the
plaintiff must first present a prima-facie case, which raises an infer-
ence of discrimination. Evans, 80 F.3d at 959. The employer may
then rebut this inference by offering a legitimate, nondiscriminatory
reason for its actions; if it does so, the inference"drops from the
case." Id. (citing St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 511
(1993)). By presenting such a reason, the employer shifts the burden
of production--which at this point merges with the ultimate burden
of persuasion--back to the plaintiff, who must then prove that the
employer's proffered reason was mere pretext for its true, discrimina-
tory purpose. Texas Dep't of Community Affairs v. Burdine, 450 U.S.
248, 253 (1981); Evans, 80 F.3d at 959.

We conclude that Nguyen cannot succeed under this scheme
because she cannot establish a prima facie case. To make out a prima
facie case of discriminatory failure to promote under either the ADEA
or Title VII, Nguyen must show the following:

          (1) [she] is a member of a protected group; (2) [she] applied
          for the position in question; (3) [she] was qualified for the
          position; and (4) [she] was rejected for the position under
          circumstances giving rise to an inference of unlawful dis-
          crimination.

Carter, 33 F.3d at 458. Here, there is no question that Nguyen fits
into the appropriate protected classes. She is over forty, hence is pro-
tected by the ADEA. Furthermore, as an Asian woman who was born
in Vietnam, Title VII protects her from discrimination based on her
race, sex, and national origin. Also, because Nguyen did seek to be
promoted to GS-12, she satisfies the second element of the prima
facie case.

There is some dispute whether Nguyen satisfied the third element,
that is, whether she was qualified for an upgrade to GS-12. Nguyen

                     5
and Rodgers both believed that she was qualified for the upgrade, but
Zicafoose, after conducting a desk audit, disagreed. But we need not
decide whether Nguyen has satisfied this element because she clearly
cannot satisfy the final element: Nothing about the denial of her pro-
motion suggests unlawful discrimination. In support of her claim,
Nguyen offers only her own speculation as to her supervisors'
motives; such evidence is insufficient to sustain a prima facie case.
See Goldberg v. B. Green & Co., 836 F.2d 845, 848 (4th Cir. 1988)
("[Plaintiff's] own naked opinion, without more, is not enough to
establish a prima facie case of age discrimination."); Evans, 80 F.3d
at 959 (reciting Goldberg's rule in Title VII case). Accordingly, the
district court properly granted summary judgment as to Nguyen's
ADEA and Title VII claims.

III.

For the reasons stated above, the district court's judgment is hereby

AFFIRMED.

                    6